*150Opinion by
Oliver, P. J.
At the trial it was agreed between counsel for the respective parties that the merchandise is not composed wholly or in part of galalith; that it is composed wholly of synthetic resin and synthetic resin is not a binding agent in the merchandise in question; and that synthetic resin is not similar to galalith either in material, quality, texture, or the use to which it may be applied. Upon the record presented it was held that the involved merchandise is properly dutiable at 20 percent under paragraph 1558 as claimed. (Abstracts 45795 and 49907 followed.)